Citation Nr: 0821753	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-23 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981.  The appellant seeks benefits as the veteran's 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reopened the 
appellant's previously denied claim of entitlement to service 
connection for the cause of the veteran's death, and denied 
the underlying claim for service connection on the merits.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
veteran's death was previously denied in a January 2004 
rating decision.  The appellant was notified of the decision, 
but failed to perfect an appeal.

2.  The evidence received since the January 2004 decision is 
new, in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the appellant's claim for service connection for the cause of 
the veteran's death.





CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen 
service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for the cause of the veteran's death was 
previously denied in a January 2004 rating decision.  The 
January 2004 rating decision indicated there was no service 
treatment record evidence of symptoms of a psychiatric 
disorder in service, and no competent medical evidence that 
the psychiatric disorder contributing to the veteran's cause 
of death that was first diagnosed after service was related 
to service.   

Although in the March 2005 rating decision on appeal the RO 
reopened the claim, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The appellant's claim was originally denied in a January 2004 
rating decision.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  Thus, 
the January 2004 decision became final because the appellant 
did not file a timely appeal.

The claim for service connection for the cause of the 
veteran's death may be reopened if new and material evidence 
is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The appellant filed this application to reopen her claim in 
January 2005.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision in January 2004 consisted of the veteran's service 
treatment records, the veteran's post-service treatment 
records, and numerous lay statements.  The RO found that 
there was no evidence that the veteran's cause of death was 
related to a disability incurred in or aggravated by his 
period of active service.  Accordingly, the claim for service 
connection for the cause of the veteran's death was denied.  

After a review of all the evidence, the Board finds that the 
evidence received since the last final decision in January 
2004 is not cumulative of other evidence of record, relates 
to an unestablished fact, and raises a reasonable possibility 
of substantiating the claim.  

Newly received evidence includes a December 2004 letter from 
the veteran's treating VA psychiatrist, in which the 
psychiatrist opines that the veteran's death as a result of 
hypothermia was related to his diagnosed delusional disorder.  
The psychiatrist further opined that because delusional 
disorders typically manifest during the late teenage years or 
during the early 20's, the veteran's age during his period of 
active service, it was as likely as not that his delusional 
disorder first manifested during service.  The Board finds 
this opinion relating the psychiatric disorder responsible 
for the veteran's death to his period of active service to be 
evidence that is both new and material, as it demonstrates a 
nexus to service.  The opinion has been presumed credible for 
the purpose of determining whether to reopen the claim.  This 
new evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.303.   New evidence is sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for the cause 
of the veteran's death is reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159 (2007).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) clarified VA's duty to notify in 
the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  Such notice was not provided to the 
appellant in this case.  To the extent there is a deficiency 
of notice or assistance, however, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to 
reopening the claim.  


ORDER

The claim for service connection for the cause of the 
veteran's death is reopened; to that extent only, the appeal 
is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claim.

First, VA treatment records remain outstanding.  In a 
December 2003 letter, the appellant stated that the veteran 
had received VA psychiatric treatment from April 2002 to 
August 2002 as an outpatient at the Fort Meade medical 
center.  A review of the record reflects that records dated 
in April 2002 have been associated with the record.  Records 
dated from May 2002 to August 2002, however, have not been 
associated with the claims file.  Because VA is on notice 
that there are additional records that may be applicable to 
the appellant's claim and because these records may be of use 
in deciding the claim, these records are relevant and should 
be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Next, in February 2005, a VA examiner reviewed the claims 
file and concluded that the veteran's diagnosed delusional 
disorder was a significant factor in his death from 
hypothermia.  He additionally noted that delusional disorders 
typically manifest during the late teenage years or early 
20's, the veteran's age during his period of active service.  
However, the examiner determined that because there was no 
in-service evidence of complaints or treatment for a 
psychiatric disorder, or any other evidence demonstrating 
psychosis, it was not as likely as not that the veteran's 
delusional disorder became manifest during his period of 
active service.  Rather, it was more likely that the 
veteran's delusional disorder first manifested after his 
separation from service.

Significantly, the veteran's report of examination at 
separation from service is not of record.  Thus, while the 
veteran's Form DD-214 shows that he was not discharged from 
service for medical reasons, it is unclear to the Board 
whether the veteran complained of any psychiatric problems or 
was found to have any psychiatric abnormalities at the time 
he was separated from service.  As these records are of 
considerable interest in determining whether there was in 
fact any in-service evidence of a psychiatric disorder, an 
attempt to obtain these records should be made.  
Additionally, the veteran's service personnel records have 
not been associated with the claims file.  Because these 
records may show evidence of a psychiatric decline, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the Ft. Meade 
VA Medical Center, dated from April 
2002 to August 2002.

2.  Obtain and associate with the 
claims file the veteran's report of 
examination at separation from service, 
as well as the report of medical 
history conducted at that time.
 
3.  Obtain and associate with the 
claims file the veteran's complete 
service personnel records.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


